DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated May 29, 2020 was submitted with the request for continued examination on January 22, 2021.  Claim 1 was amended.  Claims 2, 3, 5 and 10 were previously canceled.  Claims 1, 4 and 6-9 are currently pending.
Applicant's arguments have been fully considered but they are not persuasive and the rejections of record have been maintained as detailed below.  The new limitations added to claim 1 have also been addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over VanNorden et al. (U.S. Patent Application Publication No. 2012/0180935 A1, cited in previous Office Action) in view of Dymax®, UV Display Bonding Adhesives Provide Fast, Clear, .
Regarding claim 1, VanNorden discloses a method for protecting an exterior display on a portable device (Abstract of VanNorden, method of optical bonding two substrates; [0055] of VanNorden, first substrate may be glass display of electronic device and second substrate may be protective transparent sheet of glass), the method comprising the steps of: applying an adhesive composition onto only an initial portion of an exterior display area of the portable device so as not to actively disperse the adhesive composition ([0090] of VanNorden, dispensing a fill material #5 across a surface of first substrate #10; [0055] of VanNorden, fill material may be optically clear adhesive; [0067] of VanNorden, fill material can be dispensed to cover a “large majority” of first substrate and therefore does not cover entire surface of first substrate; portion of first substrate covered by fill material is an initial portion; FIG. 20A, [0079] of VanNorden, dispensed material not actively dispersed until second substrate lowered onto first substrate); loading a glass film member onto the exterior display area of the portable device to disperse and flow the adhesive composition between the display and the glass film member ([0090] of VanNorden, controllably lowering second substrate #20 onto first substrate until second substrate is bonded to first substrate; [0079] of VanNorden, controllably lowering second substrate forces fill material #5 to flow across surface; flowing fill material necessarily dispersed); lowering the glass film member onto the exterior display area to disperse and flow the adhesive composition between the display and the glass film member to thereby cover the entire exterior display with the adhesive composition ([0079] of VanNorden, controllably lowering second substrate forces fill material #5 to flow across surface; flowing fill material necessarily spread over surface) and 
VanNorden does not specifically disclose positioning a portable device having an exterior display for application of a protective glass film and applying the adhesive composition directly onto a display area of the portable device.  Moreover, VanNorden discloses that the first substrate can be a glass display of an electronic device such as a cell phone screen ([0055] of VanNorden) but does not specifically disclose bonding the second substrate to the display while the display is assembled to the device.  Probst, however, discloses attaching an adhesive to a view screen of an electronic mobile device and applying a transparent barrier component configured to cover the view screen of a device to the device over the adhesive and view screen ([0092]-[0093] of Probst).  According to Probst, the barrier can be glass ([0066] of Probst).  Also according to Probst, the adhesive can be wet applied to the device ([0068] of Probst).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the method of VanNorden to apply the protective glass sheet to the display of a portable electronic device while the display is assembled on the device as taught by Probst.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the 
VanNorden does not specifically disclose that the adhesive composition/fill material has a viscosity in the range of from 1 to 500 cps.  VanNorden, however, discloses that the fill material may be an optically clear adhesive that cures under UV light ([0055] of VanNorden).  Dymax® discloses optically clear display bonding adhesives that maximize light transmission and reduce air entrapment (pg. 1 of Dymax®).  Dymax® discloses a resin (Product 9701) that has a viscosity of 200 cP (Table at top of pg. 2 of Dymax®).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use Dymax® 9701 adhesive as a fill material in the method of VanNorden in order to produce a optically clear display bond that maximizes light transmission and reduces air entrapment (pg. 1 of Dymax®).
VanNorden does not specifically disclose that loading the glass film onto the exterior display of the portable device comprises the step of initially positioning the glass film at an angle in the range of from about 5° to about 30° relative to a flat area of the exterior display.  VanNorden, however, discloses initially tilting the second substrate with respect to the first substrate at an angle of 0 to 20 ° during bonding ([0077] of VanNorden).  VanNorden therefore clearly teaches a range of angles that overlaps the claimed ranges (i.e., angles of 5 to 20° with respect to claim 3 and 5 to 15° with respect to claim 4) with the present invention.  VanNorden therefore would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 4, VanNorden does not specifically disclose that loading the glass film comprises the step of positioning the glass film at an angle in the range of from about 5 to about 15 ° relative to a flat area of the exterior display.  VanNorden, however, discloses initially tilting the second substrate with respect to the first substrate at an angle of 0 to 20 ° during bonding ([0077] of VanNorden).  VanNorden therefore clearly teaches a range of angles that overlaps the claimed ranges (i.e., angles of 5 to 15°) with the present invention.  VanNorden therefore would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 6, VanNorden does not specifically disclose that the method further comprises the step of creating a barrier layer on a lower surface of the glass film member to prevent spreading of fluid adhesive composition to other areas of the portable device.  Rather, VanNorden discloses providing a dam along a perimeter of the first substrate (i.e., the glass display of the electronic device) ([0059] of VanNorden, dam #35 applied along perimeter of predefined area of first substrate #10 where fill material #5 dispensed; dam acts as retainer for fill material).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to place the dam on the second substrate rather than the first substrate in the method of VanNorden.  Moreover, as set forth in the MPEP, the courts have held that the mere reversal of parts is an obvious modification (MPEP §2144 VI A).  One of skill in the art would have understood that the dam material would predictably function to retain 
Regarding claim 7, VanNorden does not specifically disclose that the barrier layer is created only along an edge of the glass protective film.  VanNorden, however, discloses placing the dam along a perimeter of the first substrate that acts as a retainer for the fill material ([0059] of VanNorden).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to create a barrier only along an edge of the second substrate.  One of skill in the art would have been motivated to do so in order to allow the fill material to flow to the edges of the second substrate thereby maximizing the bonded area between the substrates.
Regarding claim 8, VanNorden discloses that the barrier layer comprises a water-repellent and oil-repellent material ([0059] of VanNorden, dam material may include UV cure adhesive; UV cured adhesive would inherently possess some water and oil repellency).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over VanNorden in view of Dymax®, UV Display Bonding Adhesives (2014) and Probst as applied to claim 1 above as evidenced by Dymax® Display Lamination Guidelines, 9701, 9702, & 9703 Adhesives (2013, cited in previous Office Action).
Regarding claim 9, VanNorden does not specifically disclose that the adhesive composition is self-leveling to prevent generation of air bubbles between the glass protective film and the display.  As set forth above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use Dymax® 9701 adhesive as a fill material in the method of VanNorden in order to produce a optically clear display bond that maximizes light transmission and reduces air entrapment (pg. 1 .
Response to Arguments
The applicant asserts that VanNorden teaches application of a fill material onto a first substrate to cover the entire substrate and therefore fails to disclose applying an adhesive only to an initial portion of an exterior display area and actively dispersing the adhesive by lowering a glass member onto the display as recited in claim 1 (¶ spanning pp. 5-6, of the amendment).  VanNorden, however, discloses dispensing the fill material to cover a “large majority” of first the substrate ([0067] of VanNorden).   The fill material in VanNorden therefore does not cover the entire surface of the first substrate.  The portion of the first substrate covered by fill material in VanNorden is an “initial portion”.  In addition, the dispensed material in VanNorden is not actively dispersed until second substrate lowered onto first substrate (FIG. 20A, [0079] of VanNorden).
The applicant also asserts that Probst fails to teach application of an adhesive to an initial portion of the display with active disbursement occurring only by lowering a glass member onto the display (pg. 6, 2nd-3rd full ¶¶ of the amendment).  As set forth above, however, VanNorden teaches application to an initial area as recited in claim 1.  Probst is being relied upon as disclosing applying a protective glass sheet directly onto the display area of a portable device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martins et al. (International Patent Publication No. WO 2016/207702 A1) discloses a method for bonding a cover layer to a display using a bonding material wherein the bonding material is applied to an initial area of a first substrate, a second substrate is positioned over the first substrate at a tilt angle of 2-10 ° and the second substrate is then brought vertically down to contact and actively dispense the bonding material (FIG. 3, [0044] of Martins).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746